In a proceeding to validate petitions designating petitioner, Barry M. McCoy, as a candidate in the Democratic Party Primary Election to be held on June 23,1970 for the Party position of Member of the County Committee for 121st Election District of the Town of Brookhaven, Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, entered June 5,1970, which granted the application. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Munder and Benjamin, JJ., concur; Martuscello and Latham, JJ., dissent and vote to reverse the judgment and dismiss the proceeding (Matter of Crosbie v. Cohen, 281 N. Y. 329).